Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites (emphasis added): 
1. A method of causing data being written to a first platform to also be written to a second platform, the method comprising: 
Monitoring a computer program related to the first platform for a modification to a first source code that affects the data
inserting, a second code into the computer program to cause writing of the data to the second platform during execution of the computer program in a format readable by the second platform

wherein the first source code causes the data to be written to the first platform in the first language and the second source code causes the data to be written to the second platform in the second language such the data is written to both the first and second platform during execution of the computer program 


Examiner finds that the emphasized portions of claim 1 recite an abstract idea—namely, mental steps. See MPEP 2106.04(a)(2)(III). 
When read as a whole, the recited limitations are directed to using mental steps to observe and evaluate data. See id (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the 
Turning to each limitation individually, the monitoring step merely requires observation and evaluation of a computer program and observation and evaluation of the modification of computer code.  
Examiner finds the following elements additional: 
1. A method of causing data being written to a first platform to also be written to a second platform, the method comprising: 
inserting, a second code into the computer program to cause writing of the data to the second platform during execution of the computer program in a format readable by the second platform

wherein the first source code causes the data to be written to the first platform in the first language and the second source code causes the data to be written to the second platform in the second language such the data is written to both the first and second platform during execution of the computer program 


With respect to “A method of causing data being written to a first platform having a first language to also be written to a second platform having a second language different than the first language, the method comprising” Examiner finds that this recites mere data gathering and outputting and is therefore insignificant extra solution activity.  See MPEP 2106.05(g). 
With respect to the following: 
inserting, a second code into the computer program to cause writing of the data to the second platform during execution of the computer program in a format readable by the second platform

wherein the first source code causes the data to be written to the first platform in the first language and the second source code causes the data to be written to the second platform in the second language such the data is written to both the first and second platform during execution of the computer program 


When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
. . . 
3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)
. . . 
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 

Mere Data Gathering

	As such, the additional elements fail to integrate the exception into a practical application.  
Insignificant extra solution activity also cannot provide an inventive concept.  See MPEP 2106.05(g) (“Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception.”). 
Claim 2 recites “2. The method of claim 1, further comprising identifying a first insertion point of the first source code and identifying a second insertion point for the second source code based on the first insertion point.” This element recites a mental task.  Identification merely requires observation, evaluation, and judgment. 
Claim 3 recites “3. The method of claim 1, wherein the second source code causes the data to be written to the second database in a manner consistent with the first source code.” This claim element fails to integrate into a practical application and fails to recite an inventive concept because 
Claim 4 recites “4. The method of claim 1, further comprising: transforming by a first transformation engine, the data from a first form native to the first platform to a second form native to the second platform using intelligence for the first form and the second form.” Transforming data from one form to another is a mental task that merely requires observation, evaluation and judgement. The “transformation engine” is subject to the analysis regarding “by a processor” above. 
Claim 5 recites “5. The method of claim 4, wherein transforming includes the first transformation engine being accessible to a database generator and a table metadata engine.”  Examiner finds this element is equivalent to a field of use limitation that generally links the exception to a technological environment. See MPEP 2106.05(h).  As such, this element fails to integrate into a practical application and fails to provide an inventive concept. 
Claim 6 recites “6. The method of claim 1, wherein the first platform is based on assembly language.” Examiner finds this element is equivalent to “apply it.”  See MPEP 2106.05(f). Thus, this element fails to integrate the claim into a practical application and fails to provide an inventive concept. 
Claim 7 recites “7. The method of claim 1, wherein the second platform is based on structured query language (SQL).” Examiner finds this element is equivalent to a field of use limitation that generally links the exception to a technological environment. See MPEP 2106.05(h).  As such, this element fails to integrate into a practical application and fails to provide an inventive concept. 

Claim 9 recites the following: 
9. A computing system architecture, comprising: a first database platform having a first format; a second database platform having a second format, wherein the first database platform is foreign to the second database platform; an update to data of the first database platform; and a first transformation engine, wherein the first transformation engine transforms the update from a first form native to the first database platform to a second form native to the second database platform using intelligence for the first form and the second form and automatically inserts source code into the computer program that performs the update

Examiner finds the following elements recite an abstract idea: “wherein . . . transforms the update from a first form native to the first database platform to a second form native to the second database platform using intelligence for the first form and the second form.” 
The quoted limitations are directed to using mental processes to change data from one form (or format) to another.  Examiner finds this can be done using observation and evaluation with or without the aid of pen and paper.  See MPEP 2106.04(a)(2)(III). 
The following elements are additional: 
9. A computing system architecture, comprising: a first database platform; a second database platform, wherein the first database platform is foreign to the second database platform; an update to data of the first database platform; and a first transformation engine, wherein the first transformation 


These additional elements merely recite generic computer components (computing system architecture and first transformation engine1); field of use limitations (database platforms and foreign database platforms); and insignificant extra solution activity in the form of mere data gathering and outputting (updating the first data and automatically inserting source code into the computer program that performs the update) and therefore fail to integrate the exception into a practical application.  See MPEP 2106.05(f), (g), and (h). 
The additional elements also fail to provide an inventive concept for the same reasons. See MPEP 2106.05(f), (g), and (h). 
Claim 10 recites “10. A computing system architecture according to claim 9, further comprising a communication middleware that receives the update from the first database platform and sending the update to the second database platform.” Examiner finds this element is equivalent to a field of use limitation that generally links the exception to a technological environment. See MPEP 2106.05(h). Thus, this element fails to integrate the claim into a practical application and fails to provide an inventive concept. 
Claim 11 recites “11. The computing system architecture according to claim 9, wherein the first transformation engine is accessible to a database generator and a table metadata engine.” Examiner finds this element is 
Claim 12 recites “12. The computing system architecture according to claim 9, wherein the first database platform is based on assembly language.” Examiner finds this element is equivalent to “apply it.”  See MPEP 2106.05(f). Thus, this element fails to integrate the claim into a practical application and fails to provide an inventive concept. 
Claim 13 recites “13. The computing system architecture according to claim 9, wherein the second database platform is based on structured query language (SQL).” Examiner finds this element is equivalent to a field of use limitation that generally links the exception to a technological environment. See MPEP 2106.05(h). Thus, this element fails to integrate the claim into a practical application and fails to provide an inventive concept. 
Claim 14 recites “14. The computing system architecture according to claim 9, the first transformation engine further including: communication protocols which are used to structure, at least in part, a communication between the first database platform and the second database platform.” Examiner finds this element is equivalent to a field of use limitation that generally links the exception to a technological environment. See MPEP 2106.05(h). Thus, this element fails to integrate the claim into a practical application and fails to provide an inventive concept. 
Claim 15 recites “15. The computing system architecture according to claim 9, further including: a code insertion engine, wherein the code insertion engine identifies a first insertion point of the update at the first database platform, the code insertion engine identifies a second insertion point of the update at the second database platform based on the first 
Claim 16 recites “16. The computing system architecture according to claim 9, wherein the update is not committed until the update is transformed from the first form to the second form such that the update has the same effect on the second database platform as the first database platform.” Examiner finds this element is equivalent to a field of use limitation that generally links the exception to a technological environment. See MPEP 2106.05(h). Thus, this element fails to integrate the claim into a practical application and fails to provide an inventive concept. 
Claim 17 recites “17. The computing system architecture according to claim 9, further including: a validation engine, wherein the validation engine takes snap-shots of the first database platform and the second database platform at a predetermined time, the validation engine compares a discrepancy between the snap-shots of the first database platform and the second database platform.” Examiner finds this element is equivalent to a field of use limitation that generally links the exception to a technological environment. See MPEP 2106.05(h). Thus, this element fails to integrate the claim into a practical application and fails to provide an inventive concept. 
Claim 18 recites “18. The computing system architecture according to claim 9, further including: a second transformation engine accessible to the second database platform.” Examiner finds this element is equivalent to a field of use limitation that generally links the exception to a technological environment. See MPEP 2106.05(h). Thus, this element fails to integrate the claim into a practical application and fails to provide an inventive concept. 

Claim 18 further recites “wherein the second transformation engine transforms the second update from the second form to the first form.” This element recites a mental tasks in that it can practically be performed in the human mind with or without the aid of pen and paper. 
Claim 19 recites “19. The computing system architecture according to claim 9, wherein the second update is not committed until the second update is transformed from the second form to the first form such that the second update has the same effect on the first database platform as on the second database platform.” Examiner finds this element is equivalent to a field of use limitation that generally links the exception to a technological environment. See MPEP 2106.05(h). Thus, this element fails to integrate the claim into a practical application and fails to provide an inventive concept. 
Claim 20 recites “20. The computing system architecture according to claim 9, further including a legacy database that stores a first number of data records of the first database platform and sends a second number of data records to the second database platform, wherein the second number is smaller than the first number.” Examiner finds this element recites mere data gathering and therefore insignificant extra solution activity.  See MPEP 2106.05(g). Thus, this element fails to integrate the claim into a practical application and fails to provide an inventive concept. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-14, and 16-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang US 9,384,202. 
With respect to claim 1, Tang US 9,384,202 teaches “1. A method of causing data being written to a first platform having a first language to also be written to a second platform having a second language, the method comprising” in col. 10:4-17 (first platform is first database 108 and second platform is second database 302, for example); 
“monitoring a computer program related to the first platform for a modification to a first source code that affects the data ”in col. 10:4-11 (gateway module 126’s determination of an attempt to write to database is a detection of modification of a command; command modification is modification of SQL (or NSQL) code, for example); col. 10:48-65 (determining when a write occurs requires monitoring; detecting whether write is successful or not is a detection of modification of a command); 
“inserting, a second source code into the computer program to cause writing of the data to the second platform during execution of the computer program in a format readable by the second platform” in col. 4:41-67 (second code is the translated command 144); see also col. 10:4-17 (second code is translated 144); in col. 10:48-65 (audit tool performs write 
“wherein the first source code causes the data to be written to the first platform in the first language” in col. 10:4-17 (database 108 is first platform); col. 10:48-65 (code (write command) causes data to be written to both databases (platforms)); 
“and the second source code causes the data to be written to the second platform in the second language such the data is written to both the first and second platform during execution of the computer program” in col. 10:4-17 (second database 302 is second platform); col. 10:48-65 (source code (write command) causes data to be written to both databases (platforms)). 
With respect to claim 3, Tang teaches “3. The method of claim 1, wherein the second source code causes the data to be written to the second database in a manner consistent with the first source code” in col. 4:46-67 (both commands insert John Smith for book 7, for example); col. 10:4-17. 
With respect to claim 4, Tang teaches “4. The method of claim 1, further comprising: transforming by a first transformation engine, the data from a first form native to the first platform to a second form native to the second platform using intelligence for the first form and the second form” in col. 4:46-67 (first and second queries on in native form (SQL, for example); col. 3:4-10 (NoSQL and JavaScript native forms taught). 
With respect to claim 5, Tang teaches “5. The method of claim 4, wherein transforming includes the first transformation engine being accessible to a database generator and a table metadata engine” in Fig. 1 items 108 and 102; Figs. 3 and 5 items 302 and 108 (server 102 can generate database 302 and 108, for example); databases disclosed in Tang includes, among other things, tables and fields see (col. 3:29-43 and col. 4:46-53); fields are metadata; thus, Tang teaches software and hardware (Fig. 1 items 102, 104, 106, for example) that generate table metadata and are accessible by the gateway module 126). 
With respect to claim 6, Tang teaches “6. The method of claim 1, wherein the first platform is based on assembly language” in col. 3:4-10 (no computer under the sun can operate without assembly language; stated another way, all computer platforms are inherently based on assembly language). 
With respect to claim 7, Tang teaches “7. The method of claim 1, wherein the second platform is based on structured query language (SQL)” in col. 3:4-10 (the first and second platform are interchangeable in Tang; either platform can be SQL); col. 14:18-25. 
With respect to claim 8, Tang teaches “8. The method of claim 1, wherein transforming includes the first transformation engine including communication protocols that are used to structure, at least in part, a communication between the first database platform and the second database platform” in col. 7:5-19 and Fig. 3 item 126, 108, and 302 (the lines in Fig. 3 represent communication protocols); col. 2:30-35. 
With respect to claim 9, Tang teaches “9. A computing system architecture, comprising: a first database platform having a first format” in Fig, 3 item 108 

“wherein the first database platform is foreign to the second database platform” in col. 3:4-10, col. 4:1-13, col. 11:1-15, col. 13:61-6 (databases 108 and 302 can each be foreign to each other—SQL vs. NoSQL; relational vs. non-relational; etc.); 
“an update to data of the first database platform” in col. 10:4-11 (gateway module 126’s determination of an attempt to write to database is an update); 
“and a first transformation engine, wherein the first transformation engine transforms the update from a first form native to the first database platform to a second form native to the second database platform using intelligence for the first form and the second form” in col. 4:46-67 (first and second queries in different native formats; PUT and INSERT are updates); col. 3:4-10 (NoSQL and JavaScript native forms taught); Fig. 1 item 126, 104, 102 (gateway module on server 102 is the transformation engine); 
	“and automatically inserts source code into the computer program that performs the update” in column 10 lines 4-17:  
If the gateway module 126 determines that the command 140 includes an action to write to a portion of the database 108 or the second database 302, the gateway module 126 may create both the translated command 144 and the  second translated command 310.  The gateway module 126 may send the translated command 144 and the second translated command 310 substantially contemporaneously (e.g., in parallel) to the database 108 and the second database 302, respectively.  Sending the translated commands 144 and 310 substantially at the same time may enable the write to be performed to both the database 108 and the second database 302, thereby keeping the database 108 and the second database 302 are synchronized with each other.

With respect to claim 10, Tang teaches “10. A computing system architecture according to claim 9, further comprising a communication middleware that receives the update from the first database platform and sending the update to the second database platform” in Fig. 3 item 126 (gateway module 126 is middleware because it sits between applications 204 and databases 302 and 108). 
With respect to claim 11, Tang teaches “11. The computing system architecture according to claim 9, wherein the first transformation engine is accessible to a database generator and a table metadata engine” in Fig. 1 items 108 and 102; Figs. 3 and 5 items 302 and 108 (server 102 can generate database 302 and 108, for example); databases disclosed in Tang includes, among other things, tables and fields see (col. 3:29-43 and col. 4:46-53); fields are metadata; thus, Tang teaches software and hardware (Fig. 1 items 102, 104, 106, for example) that generate table metadata and are accessible by the gateway module 126). 
With respect 12, Tang teaches “The computing system architecture according to claim 9, wherein the first database platform is based on assembly language” in col. 3:4-10 (no computer under the sun can operate without assembly language; stated another way, all computer platforms are inherently based on assembly language). 
With respect to claim 13, Tang teaches “13. The computing system architecture according to claim 9, wherein the second database platform is based on structured query language (SQL)” in col. 3:4-10 (the first and second platform are interchangeable in Tang; either platform can be SQL); col. 14:18-25. 
With respect to claim 14, Tang teaches “14. The computing system architecture according to claim 9, the first transformation engine further including: communication protocols which are used to structure, at least in part, a communication between the first database platform and the second database platform” in Fig. 3 item 126, 108, and 302 (the lines in Fig. 3 represent communication protocols); col. 2:30-35. 
With respect to claim 16, Tang teaches “16. The computing system architecture according to claim 9, wherein the update is not committed until the update is transformed from the first form to the second form such that the update has the same effect on the second database platform as the first database platform” in col. 9:33-42; col. 9:61-col. 10:17 (databases are synchronized thus the first and second updates (writes) have the same effect). 
With respect 17, Tang teaches “The computing system architecture according to claim 9, further including: a validation engine, wherein the validation engine takes snap-shots of the first database platform and the second database platform at a predetermined time” in col. 10:48-65 (Examiner finds that determining “at regular time intervals” whether two database platforms (database 108 and database 302) are synchronized as “taking a snapshot” by definition; auditing tool 304 is a validation engine); 
“the validation engine compares a discrepancy between the snap-shots of the first database platform and the second database platform” in col. 10:48-65 (write command not successfully performed is a type of discrepancy). 
With respect to claim 18, Tang teaches “18. The computing system architecture according to claim 9, further including: a second transformation engine accessible to the second database platform; and a second update 
With respect to claim 19, Tang teaches “19. The computing system architecture according to claim 9, wherein the second update is not committed until the second update is transformed from the second form to the first form such that the second update has the same effect on the first database platform as on the second database platform” in col. 9:33-42; col. 9:61-col. 10:17 (databases are synchronized thus the first and second updates (writes) have the same effect). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tang as applied to claim 1 above and further in view of Garrett US 20150052400 A1. 
With respect to claim 2, it appears Tang fails to explicitly teach “2. The method of claim 1, further comprising identifying a first insertion point of the first source code and identifying a second insertion point for the second source code based on the first insertion point.” 
However, Garrett US 20150052400 A1 teaches “identifying a first insertion point of the first source code and identifying a second insertion point for the second source code based on the first insertion point” in ¶ 136-¶ 144 (first insertion point determined “automatically” or manually by programmer; snapshot code is the second code that is inserted based on the first insertion point). 
Garrett and Tang are analogous art because they are from the same field of endeavor of the claimed invention.  
It would have been obvious to one skilled in the art before the effective filing date of the invention modify the first source code and the second source code in Tang et al. to include “identifying a first insertion point of the first source code and identifying a second insertion point for the second source code based on the first insertion point” as taught by Garrett.  The motivation would have been to quickly allow a programmer to fix errors in source code.  See Garrett ¶ 001. 
With respect to claim 15, it appears Tang fails to explicitly teach “15. The computing system architecture according to claim 9, further including: a code insertion engine, wherein the code insertion engine identifies a first insertion point of the update at the first database platform, the code insertion engine identifies a second insertion point of the update at the second database platform based on the first insertion point” 
However, Garrett US 20150052400 A1 teaches “15. The computing system architecture according to claim 9, further including: a code insertion 
Garrett and Tang are analogous art because they are from the same field of endeavor of the claimed invention.  
It would have been obvious to one skilled in the art before the effective filing date of the invention modify the first code and the second code in Tang et al. to include “identifying a first insertion point of the first code and identifying a second insertion point for the second code based on the first insertion point” as taught by Garrett.  The motivation would have been to quickly allow a programmer to fix errors in source code.  See Garrett ¶ 001. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tang. 
With respect to claim 20, Tang teaches “20. The computing system architecture according to claim 9, further including a legacy database that stores a first number of data records of the first database platform and sends a second number of data records to the second database platform” in col. 3:4-10; col. 7:20-38 (each database must have at least 1 (or at least 0) records); and col. 4:30-67 (John Smith added to records in at least two databases). 
It appears Tang fails to explicitly teach “wherein the second number is smaller than the first number.”  However, Examiner takes official notice .  
Response to Arguments

	Applicant argues 
REJECTIONS UNDER 35 U.S.C. & 101 
Claims 1-20 were rejected under 35 U.S.C. § 101 under the asserted grounds of ineligibility for being directed to an abstract idea without significantly more. The Applicant disagrees. The Background of the instant application states that migrating from one database platform to a second database platform creates an interruption of services provided during the migration and a potential loss of data during the migration. Claims 1 and 9 solve this long felt need and are limited to solving that problem in a practical application. 

	Examiner respectfully disagrees that the claims are “limited to solving that problem in a practical application.” The claimed invention, when read as a whole, is directed to translating source code from one format to another without significantly more.  Examiner finds that translating source code from one format to another can be practically performed in the human mind with or without the aid of pen and paper.  As an example, a string concatenation feature used by a particular computer programming language might be “||” while other languages use “+”.  Examiner finds one skilled in the art before the effective filing date of the invention could observe the code from one language and mentally substitute and/or write 
	Applicant further argues 
A computer program that modifies data is monitored for source code that affects the underlying data in a first platform. 

Examiner finds monitoring is merely observation and evaluation (i.e. a mental process).  The computer components such as “computer program” and “first platform” are nothing more than generic computer components.  Examiner finds Applicant’s amendments are equivalent to “apply it” and thus are mere instructions to apply an exception.  See MPEP 2106.05(f) 
Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art").

As such, this argument is not pervasive. 

	Applicant further argues 

When such source code is identified, a second source code is automatically inserted such that the data is also written to the second platform. 

Again, this identification is nothing more than observation and evaluation (i.e. a mental process). The “automatic insertion” is nothing more than data gathering and outputting that is performed as a result of a simple translation (e.g. “||” to “+” as indicated above). Again, the claimed invention’s scope is much broader that Applicant’s characterization. 
	Applicant further argues 



Again, this process is nothing more than mere observation and evaluation of data that can be practically performed in the human mind with or without the aid of pen and paper without significantly more. Writing the data in the first format and writing data in the second format is merely an insignificant data gathering and outputting step that happens as a result of a simple observation and evaluation of one piece of data such as “||” and translating it to “+,” for example.  The additional elements of “program execution” and “platforms” are nothing more than mere instructions to apply the exception and/or field of use limitations. 

	Applicant further argues 

This solution is a practical application that has no interruption of services or loss of data during migration from one platform to another. 

The claims do not require “no interruption of services or loss of data during migration from one platform to another.” The breadth of the claimed invention is not commensurate in scope with Applicant’s characterization of the claimed invention.  
	Applicant further argues
Thus, the claims are patentable under 35 U.S.C. § 101. In addition, the claims are akin to Example 42 of the USPTO eligibility examples in that the claims automatically format the data for the appropriate platform. 

	Applicant’s claims are not commensurate in scope with example 42. Example 42 recites medical information in a “standardized format about a patient’s condition” whereas Applicant’s claims merely recite “source code 
	Applicant further argues 
.For the feature of monitoring a modification of a first code, the Examiner cites to Col. 10, lines 4-11 to the gateway module 126 of Tang. The gateway module 126 monitors a command for a write command and creates a translated command for a second database. In contrast, claim 1 states "monitoring a computer program related to the first platform for a modification to a first source code that affects the data" and "inserting a second source code into the computer program to cause writing of the data to the second platform during execution of the computer program in a format readable by the second platform." A computer program is not a command. The execution of a computer program creates a command or instruction. 

	Examiner finds that determining when a write occurs requires monitoring of the computer program—otherwise, the audit tool 304, for example, would not know “when a specific events occurs (e.g. a write).” See Tang col. 10:48-65.  See also Applicant’s specification in ¶ 29, for example (“. . . each time a new program code is compiled and executed on the first platform 102 the same code is automatically reviewed for any instructions that may affect data e.g. a write command” (emphasis added). As such, Applicant’s argument is not persuasive. 
	Applicant further argues 
Claim 1 monitors the computer program itself for modifications, for example by a programmer, and inserts new source code automatically into the program such that when executed the program will write to a first platform and a second platform contemporaneously and in different formats. At best, Tang is monitoring during execution of a computer program for a write command but not monitoring the code in the computer program. 


Applicant further argues 
Tang does not insert source code into a computer program such that during execution the program automatically writes to both the first and the second platform. 

	Tang in column 10 lines 4-12 teaches the following (emphasis added): 
If the gateway module 126 determines that the command 140 includes an action to write to a portion of the database 108 or the second database 302, the gateway module 126 may create both the translated command 144 and the  second translated command 310.  The gateway module 126 may send the translated command 144 and the second translated command 310 substantially contemporaneously (e.g., in parallel) to the database 108 and the second  database 302, respectively.  Sending the translated commands 144 and 310 substantially at the same time may enable the write to be performed to both the database 108 and the second database 302, thereby keeping the database 108 and the second database 302 are synchronized with each other.

 As such, Applicant’s argument is not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The word “engine” is defined in Applicant’s specification is defined as a generic combination of hardware and software.  See Spec at ¶ 22. The word “transformation” has no patentable weight because it is not functional.